Citation Nr: 9906155	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-40 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision which, in 
part, granted service connection for PTSD and assigned a 30 
percent evaluation, effective from May 31, 1995 (the date of 
receipt of the veteran's claim).  


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for PTSD is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.  

2.  Since service connection was granted, the veteran's PTSD 
is productive of severe and no greater social and industrial 
impairment as contemplated by rating criteria in effect prior 
to November 7, 1996, and from November 7, 1996, he is not 
shown to demonstrate impairment of occupational and social 
functioning beyond that contemplated for a 70 percent rating 
under the revised rating criteria.  


CONCLUSION OF LAW

The criteria for an increased rating to 70 percent for the 
veteran's service-connected PTSD under the criteria in effect 
prior to November 7, 1996 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130 (1998), including 
Part 4, Diagnostic Code 9411-9400; 38 C.F.R. §  4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records indicate that the veteran 
sustained a shell fragment wound to his left leg during 
combat action in Vietnam in September 1968.  On a Report of 
Medical History in July 1970, the veteran reported that he 
had frequent or terrifying nightmares, nervous trouble and 
depression.  When examined in August 1970, the veteran 
reported that his nightmares and depression were gradually 
improving since his return from Vietnam.  On examination, the 
veteran's psychiatric status was normal.  

When examined by VA in September 1971 and August 1976, the 
veteran made no mention of any problems with nightmares, 
depression or any other psychiatric problems, and no 
pertinent abnormalities were noted.  Likewise, VA outpatient 
records from 1978 to 1980 were also negative for any 
complaints or abnormalities referable to any psychiatric 
problems.  

In May 1995, the veteran filed a claim of service connection 
for PTSD.  

When examined by VA in August 1995, the veteran reported 
recurring, distressing nightmares and frequent flashbacks of 
experiences he had in Vietnam.  The veteran had intrusive 
thoughts and reported that he had to exert effort to avoid 
conversations, places, activities and people that caused 
recollections associated with Vietnam.  He reported feelings 
of detachment, estrangement and a foreshortened future.  The 
veteran reported persistent symptoms of increased arousal, 
insomnia with irritability and aggressive outbursts with 
minimal provocation.  

The examiner indicated that there was no previous psychiatric 
history.  However, the veteran reported that he presented 
himself at a VA outpatient clinic for treatment of similar 
symptoms about one year earlier, but was dissatisfied with 
the response of the initial interview and did not return.  
The veteran also reported that in the past month, he went to 
a Vet Center for treatment.  

The veteran described a particularly stressful event in 
Vietnam when he was wounded and then abandoned by the other 
soldiers in his platoon during an attack by the Vietcong.  
Although a friend returned to retrieve him, the veteran 
reported that he has had difficulty trusting anyone ever 
since that incident.  

The veteran reported significant adjustment problems after 
leaving service.  The veteran reported that he work for a 
number of years for General Electric (GE), including three 
years overseas.  He left that job to go to college, and 
obtained a degree in Radio and Television Broadcasting.  He 
then worked for a television station for a period of time 
before leaving to start his own production company.  When 
that failed, the veteran returned to GE where he worked until 
1991, when he was laid off.  The veteran reported that his 
symptoms fluctuated over time and that he self medicated with 
alcohol and drugs.  

On mental status examination, the veteran was cooperative but 
in moderate distress due to anxiety and depression.  His 
affect was somewhat constricted and his mood was depressed.  
His thought processes were within normal limits.  Thought 
content was negative for any active ongoing suicidal 
ideation, intention or plan.  There was no homicidal or 
paranoid ideation, and no delusions or hallucinations.  The 
veteran's attention span, concentration, memory and 
orientation were within normal limits.  The impression was 
PTSD, moderate to severe in nature and chronic.  Psychosocial 
stressors were moderate, and the Global Assessment of 
Functioning (GAF) score for current and the past year was 60.  

The examiner noted that the veteran was capable of managing 
his own benefit payments, and that he was willing to continue 
to work with the Vet Center and possibly the outpatient 
psychiatric program as well.  

A VA social survey was conducted in August 1995.  The report 
included essentially the same historical information which 
was already provided in the earlier VA examination and, 
therefore, it will not be repeated here.  It was noted by the 
social worker that the veteran was considered a very good 
informant.  The veteran was informally, but neatly dressed, 
and his personal hygiene was good.  The veteran reported that 
he had been married since 1970, and that there were no 
children from the marriage.  The veteran indicated that he 
did not have a good relationship with his two brothers, but 
that he did keep in contact with them and his mother.  The 
veteran also reported that he was "either laid off or fired 
from his job at GE because he beat up his supervisor.  He 
reported that he got along by doing odd jobs.  

VA medial records received in December 1996, indicated that 
the veteran was first interviewed at a VA Chemical Dependency 
Clinic in December 1992 and was seen on two occasions in 
January 1993.  The veteran was scheduled for several 
subsequent appointments in January and February 1993, but 
failed to appear.  He also did not call or request that the 
examinations be rescheduled.  The veteran was not seen or 
heard from again by VA until the filing of his current claim.  
On his initial interview in December 1992, the veteran 
reported that he had been having a lot of problems recently 
involving nightmares, flashbacks and headaches, and that he 
was feeling hyperactive, tense and irritable.  The veteran 
reported that he stopped taking drugs in the 1980's, and that 
he had reduced his use alcohol, though he still had 3-4 
drinks a day for the last year.  The veteran denied any prior 
psychiatric treatment or counseling for polysubstance abuse.  

Progress notes by an addiction counselor intern in January 
1993 noted that the veteran was experiencing severe problems 
with PTSD symptoms, and that he had a great deal of 
undirected anger and rage inside.  The veteran was frustrated 
at where he was in his life and was distrustful of 
institutions and authority figures.  The veteran did not 
return after the second session with the counselor.  

Copies of records from the Vet Center, received in June 1997, 
indicated that the veteran was first evaluated in July 1995.  
(The Board notes that some duplicate records were received 
previously in December 1996.)  The records indicated that the 
veteran was seen for psychiatric problems related to his 
combat experiences in Vietnam, manifested by depression, 
sleep disturbance, weight loss, suicidal thoughts, and a low 
energy level.  The veteran reported that he used cocaine on 
occasion, drank alcohol regularly and smoked marijuana.  The 
social worker's notes included a handwritten narrative (some 
of which was illegible) of the veteran's military and post-
service history, and a couple of progress notes for sessions 
in July 1995.  The social worker noted that the veteran had a 
great many unresolved issues involving his Vietnam 
experiences.  The veteran also had problems dealing with 
anger and frustration, and this was complicated by 
situational stressors of unemployment (for past three years) 
and substance abuse.  The social worker indicated that the 
veteran's problems involved PTSD, residuals of a gunshot 
wound, substance abuse and unemployment.  The global 
assessment of functioning, presumably for all these 
disabilities, was 46.


Analysis

As noted above, service connection for PTSD was established 
by rating action in June 1996, and a 30 percent evaluation 
was assigned, effective from May 31, 1995, the date of 
receipt of the veteran's original claim for service 
connection.  The veteran disagreed with the evaluation 
assigned and this appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  However, in 
a recent decision, Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the Court held that the rule from 
Francisco was not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (1995) (as in effect 
prior to November 7, 1996).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the Court 
held that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner.  Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A.. § 7104(c) (West 1991).  

The regulations pertaining to the veteran's service-connected 
psychiatric disability in effect prior to November 7, 1996 
are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...............................
........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............................................
.........    50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial 
impairment.............................................
.........    30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial 
impairment.........................................
...   10

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working 
ability..................................
......................................    0

38 C.F.R. 4.132 (1996)

A review of the record reveals that the VA examiner who 
evaluated the veteran in August 1995 concluded that the 
veteran's global assessment of functioning was 60.  A GAF 
score between 51 and 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  The GAF is highly probative as it relates directly 
to the veteran's level of functioning as it affects social 
and industrial adaptability, as contemplated by DC 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, the 
examiner went on to describe the disability as moderate to 
severe in nature.  There is also evidence from an addiction 
counselor intern in January 1993 who reported that the 
veteran was experiencing "severe" problems with PTSD 
symptoms.  In view of the fact that the examiner seemed to 
describe the disability as actually more than the GAF score 
and the disability was described as severe by a social work 
intern, the benefit of any doubt will be resolved in favor of 
the veteran, and a 70 percent rating under the old criteria 
will be assigned for service-connected PTSD.  In so deciding, 
the undersigned is mindful of the regulation which provides 
that when the manifestations of a disability more closely 
approximate the next higher rating, that rating will be 
assigned.  38 C.F.R. § 4.7.  However, the evidence does not 
support a finding that the veteran is unable to obtain or 
retain employment due solely to his PTSD symptoms.  The 
veteran's ability to function in the workplace was addressed 
in the GAF score by the VA examiner who determined that a 
score representing the inability to work was not in order.  
While a social worker estimated the veteran's GAF score to be 
46, this seems to be based on several disabilities, including 
substance abuse, PTSD, etc.  Additionally, the veteran is not 
shown to be virtually isolated in the community nor has he 
demonstrated gross repudiation of reality.  His marriage had 
been ongoing for a number of years, he has kept in contact 
with some family members and reported doing some odd jobs.  
On mental status examination, orientation was normal.

While the veteran does show some impairment in his social 
relationships, i.e., irritability and temper outbursts, he 
has been married to his wife for more than 25 years.  When 
examined by VA in August 1995, the examiner described the 
veteran as being in moderate distress of anxiety and 
depression.  The veteran's affect was somewhat constricted, 
but there was no evidence of any psychotic symptoms, such as 
homicidal or paranoid ideations or any delusions or 
hallucinations.  The veteran was well oriented and his 
attention span, concentration and memory were within normal 
limits.  Upon completion of the VA psychiatric examination, 
the examiner assigned the veteran a GAF score of 60 for the 
current and past year.  

A GAF score between 51 and 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  This finding is highly 
probative as it relates directly to the veteran's level of 
functioning as it affects social and industrial adaptability, 
as contemplated by DC 9411.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  

Similarly, the manifestations of the veteran's PTSD are not 
commensurate with a 100 percent disability evaluation under 
the revised criteria for evaluating psychiatric disabilities, 
in effect from November 7, 1996.  Under the revised criteria, 
a 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Clearly, the veteran does not meet the criteria 
for a total rating under the revised criteria.  Thought 
processes have been noted to be normal; he has demonstrated 
no hallucinations or delusions; he had denied homicidal or 
suicidal ideation; his personal hygiene is good; and memory 
and orientation are normal.

In summary, the Board finds that the record supports the 
veteran's claim for a rating of 70 percent disabling as of 
the date of his original claim for PTSD, under the old 
criteria for evaluating neuropsychiatric disorders.


ORDER

An increased evaluation to 70 percent for the veteran's 
service-connected PTSD is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 7 -


